DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/21/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Status

Claims 7-9, 13 and 20 have been amended; the amendments to claims 7-9, 13 and 20 were to correct a claim dependency.
Claim 21 has been cancelled.
Claims 1-20 are currently pending and have been examined on the merits in this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 404, 405-1, 405-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Interpretation
The term “high” in claim 1 relating to the temperature and the contraction coefficient is interpreted as being at a level in which more than normal. High temperature is 130 degrees Celsius as indicated by the specification on page 3. A high contraction coefficient is interpreted as being to a level in which contraction occurs and is causes deformation as shown Figure 12 of the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "substantially" in claims 3, 10, 11, 12 is a relative term which renders the claim indefinite.  The term "substantially orthogonal, substantially rectangular shape and in parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term substantially is interpreted to mean a greater majority. Substantially orthogonal is interpreted as being around 90 degrees or creating a right angle. Substantially rectangular in shape and in parallel is interpreted as being of a rectangular shape and being of the same direction of something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minagata (US 20150140401).
Regarding claim 1, Minagata teaches a stacked secondary battery comprising a positive electrode and a negative electrode (Minagata [0034] stacked with separators 23 and 24 located in between), being stacked with a bag-like separator interposed therebetween (Minagata Figure 4), wherein
one of the positive electrode and the negative electrode is accommodated in the bag-like separator (Minagata Figure 4; positive electrode 21)
another of the positive electrode and the negative electrode is stacked on the bag-liked separator in which the one electrode is accommodated (Minagata Figure 5A; Negative electrode is stacked on the positive electrode with the separator in between); and wherein

The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 2, modified Minagata teaches all of the claim limitations of claim 1 above. Minagata further teaches wherein the bag-liked separator has a rectangular shape with two sides thereof parallel to the contraction direction (Minagata Figure 1).

Regarding claim 3, modified Minagata teaches all of the claim limitations of claim 2 above. Minagata further teaches wherein a surrounding portion of the bag-liked separator is formed by heat-sealing at least a part of a side substantially orthogonal to the contraction direction (Minagata [0068]).

Regarding claim 14, Minagata teaches a bag-like separator used for a stacked secondary battery in which a positive electrode and a negative electrode are stacked (Minagata [0034] stacked with separators 23 and 24), wherein
the bag-like separator has a uniaxial contraction characteristic at a high temperature and includes a slit formed along a contraction direction (Minagata Figure 8A; slit corresponds to the through hole 124) with a high contraction coefficient (Minagata [0040] Contraction happens in the MD direction; [0100] MD direction can be switched with the TD direction). The MD and the TD direction can be 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 15, modified Minagata teaches all of the claim limitations of claim 14 above. Minagata further teaches wherein the bag-liked separator has a rectangular shape with two sides thereof parallel to the contraction direction (Minagata Figure 1).

Regarding claim 16, modified Minagata teaches all of the claim limitations of claim 15 above. Minagata further teaches wherein a surrounding portion of the bag-liked separator is formed by heat-sealing at least a part of a side substantially orthogonal to the contraction direction (Minagata [0068]).







Claims 4-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minagata (US 20150140401) as applied to claim 1 above, and further in view of Oikawa (US 20100099021).
Regarding claim 4, modified Minagata teaches all of the claim limitations of claim 1 above. Minagata further teaches wherein the slit is formed of an overlapping portion between a folded sheet of a separator constituting a part of the bag-like separator.

Oikawa discloses a bag-like separator that is thermally bonded to hold the electrode in place to maximize space efficiency. Oikawa teaches wherein the bag-like separator (Oikawa 10) is produced in the form of  a bag by bonding two sheets of microporous films having a rectangular shape with four separator sides (Oikawa [0043]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to use a two sheet separator of Oikawa in place of Minagata’s folded separator. A skilled artisan would recognize that either two can be used and would give the same results due to each of the sides being heat sealed thus resulting in the same end structure of the separator. By using the two sheet separator of Oikawa, a through hole slit can still be formed as indicated in Minagata’s folded separator. Similarly, Minagata’s folded separator can be treated as two sheets with one sheet being thermal bonded before folding. The end separator is structurally the same if using two sheets or one sheet folded.

Regarding claim 5, modified Minagata teaches all of the claim limitations of claim 4 above. Minagata further teaches wherein the slit is formed of an overlapping portion between a first portion and a second portion (Minagata Through-hole 124 is formed of the overlapping portion of the two sheets of separators), the first portion constituting a part of the bag-like separator, the second being adjacent to the first portion (Minagata Figure 8A).

Regarding claim 6, modified Minagata teaches al of the claim limitations of claim 5 above. Modified Minagata further teaches wherein the slit is further formed of an overlapping portion between the second portion and a third portion being adjacent to the second portion (Minagata- any portion of 

Regarding claim 7, modified Minagata teaches all of the claim limitations of claim 4 above. Minagata further teaches wherein at least a part of the overlapping portion between the two sheets of separators includes a heat-sealed portion (Minagata [0068] heat processing to weld the two separators sheets together or [0044] of Oikawa teaches thermos bonding).

Regarding claim 8, modified Minagata teaches all of the claim limitations of claim 4 above. Minagata further teaches wherein a thickness of each separator at an overlapping portion between the two sheets of separators is smaller than a thickness at a remaining portion of each separator ([0068]; Heat sealed portions will have a smaller thickness of the separator in the overlapping region). 

Regarding claim 17, modified Minagata teaches all of the claim limitations of claim 14 above. 
Minagata further teaches wherein the slit is formed of an overlapping portion between a folded sheet of a separator constituting a part of the bag-like separator.
Minagata fails to teach wherein the overlapping portion is between two sheets of separators that constitute a part of the bag-like separator.
Oikawa discloses a bag-like separator that is thermally bonded to hold the electrode in place to maximize space efficiency. Oikawa teaches wherein the bag-like separator (Oikawa 10) is produced in the form of  a bag by bonding two sheets of microporous films having a rectangular shape with four separator sides (Oikawa [0043]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to use a two sheet separator of Oikawa in place of Minagata’s folded separator. A skilled artisan would recognize 

Regarding claim 18, modified Minagata teaches all of the claim limitations of claim 4 above. Minagata further teaches wherein the slit is formed of an overlapping portion between a first portion and a second portion (Minagata Through-hole 124 is formed of the overlapping portion of the two sheets of separators), the first portion constituting a part of the bag-like separator, the second being adjacent to the first portion (Minagata Figure 8A).

Regarding claim 19, modified Minagata teaches al of the claim limitations of claim 5 above. Modified Minagata further teaches wherein the slit is further formed of an overlapping portion between the second portion and a third portion being adjacent to the second portion (Minagata- any portion of the overlapping region can be considered a third portion and can have the slit formed in this overlapping region).

Regarding claim 20, modified Minagata teaches all of the claim limitations of claim 17 above. Minagata further teaches wherein at least a part of the overlapping portion between the two sheets of separators includes a heat-sealed portion (Minagata [0068] heat processing to weld the two separators sheets together).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Minagata (US 20150140401) as applied to claim 1 above, and further in view of Koga (JP 1997147914).
Regarding claim 9, modified Minagata teaches all of the claim limitations of claim 1 above. Minagata fails to teach wherein the one electrode accommodated in the bat-like separator includes a plurality of electrodes.
Koga discloses a lithium ion secondary battery having improved safety by laminating multiple electrodes in bag-shaped separators and heat sealing to avoid short circuiting. Koga teaches wherein multiple positive electrodes (Koga Figure 1A; Positive electrode unit 20) are accommodated in the bag-like separator (Koga separator 12) and are heat sealed (Koga Heat Sealed 21) such that a more compact, lightweight battery with a large capacity and is highly safe is obtained (Koga [0040]). Furthermore, damage to the battery itself and its influence on the surrounds can be minimized (Koga [0039]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to accommodate multiple electrodes in the bag like separator as taught by Koga into Minagata’s battery such that a more compact and lightweight battery is obtained. Likewise, the battery safety is enhance by decreasing the chance of short circuiting within the battery thus limiting damage to the battery and its influence on the surroundings can be minimized.

Regarding claim 10, modified Minagata teaches all of the claim limitations of claim 9 above. Minagata further teaches wherein the one electrode has a substantially rectangular shape, and the plurality of the one electrodes are accommodated in the bag-like separator in such a way that short sides of the rectangular shape are arranged substantially in parallel (Minagata Figure 1).

Regarding claim 11, modified Minagata teaches all of the claim limitation of claim 9 above. Minagata further teaches wherein the one electrode has a substantially rectangular shape, and the plurality of the electrodes are accommodated in the bag-like separator in such a way that the long sides of the rectangular shape are arranges substantially in parallel (Minagata Figure 1).

Regarding claim 12, modified Minagata teaches all of the claim limitations of claim 11 above. Minagata further teaches wherein the bag-like separator is heat-sealed around the electrode and is arranged in such a way that the long sides of the rectangular shape are arranged substantially in parallel.
Minagata fails to teach wherein a portion between the pluralities of one electrodes is heat sealed.
Koga discloses a lithium ion secondary battery having improved safety by laminating multiple electrodes in bag-shaped separators and heat sealing to avoid short circuiting. Koga teaches wherein a portion between the plurality of electrodes is heat sealed (Koga Figure 1A; Heat sealed portion 21 between electrodes of the positive electrode unit 20) such that short circuiting can be prevented and minimizes damages (Koga [0032]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to include a heat sealed portion between the plurality of the one electrodes as taught by Koga into modified Minagata’s battery such that short circuiting is prevented and damages are minimized.

Regarding claim 13, modified Minagata teaches all of the claim limitations of claim 9. Minagata fails to teach wherein at least a part of an overlapping portion between the two sheets of separators at a location between the pluralities of the one electrodes includes a heat-sealed portion.
Koga discloses a lithium ion secondary battery having improved safety by laminating multiple electrodes in bag-shaped separators and heat sealing to avoid short circuiting. Koga teaches wherein a portion of an overlapping section between the plurality of electrodes is heat sealed (Koga Figure 1A; Heat sealed portion 21 between electrodes of the positive electrode unit 20) such that short circuiting can be prevented and minimizes damages (Koga [0032]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to include a heat sealed portion between the plurality of the one electrodes as taught by Koga into modified Minagata’s battery such that short circuiting is prevented and damages are minimized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727